Warren E. Burger: We will hear arguments next in 72-671, Espinoza against Farah Manufacturing Company. Mr. Cooper, you may proceed.
George Cooper: Thank you, Your Honor. Mr. Chief Justice and may it please the Court. With me today is my co-counsel in this case, Mr. Ruben Montemayor of San Antonio, Texas. The petitioner in this case, Mrs. Espinoza, is a lawfully admitted, permanent resident alien of the United States. She is married to an American citizen and has two children who are American citizens. She applied for a job and was denied the job solely because she, herself is not a citizen of the United States. And an issue in this case is whether this form of exclusion or discrimination against Mrs. Espinoza is prohibited by Federal Civil Rights Act. The primary construction -- the primary construction to be made in this case is whether the National Origin Discrimination Prohibition in Title VII applies to bar this form of exclusion. In beginning the argument, Your Honors, I would like to clarify exactly what our position is and remove some distractions from the case. First of all, it should be clear that there is no question whatever that aliens, as persons or individuals, are in fact protected by Title VII. The scope of Title VII is not limited to citizens that includes aliens, non-citizens as well. The only question is, what they are protected against. Second, Your Honors, and this is most important because it’s an element of confusion in the case for many persons, myself for a long time included. It is not necessary for the Court in ruling in our favor on the Title VII argument. It is not necessary for this Court to find that discrimination on the grounds of citizenship or nationality is in its own terms prohibited by Title VII. Our basic position is that citizenship discrimination is prohibited. Our basic position is that Title VII bars national origin discrimination and that phrase should be interpreted to cover any non-merit related discrimination on any ground which relates to national origin and nationality so relates. Nationality is non-related to merit in performing a job. It is related to national origin and therefore discrimination on grounds of nationality should be interpreted as covered by Title VII. But, we do not press, your Honors, to go that far in this case. It is not necessary because whether or not, Title VII -- the national origin phrase in Title VII, whether or not that is interpreted to include nationality, it should be clear that the citizenship requirement of Farah is a requirement which has a discriminatory impact in terms of national origin. The citizenship requirement is like the test or a high school diploma requirement that was before this Court in Griggs against Duke Power Company. It is standard which although it may be neutral on its face, it’s a standard which has a definite and decided adverse impact in national origin terms and that impact alone is ample to cause the citizenship standard to be declared unlawful. There are two ways in which the citizenship requirement has this adverse effect in national origin terms. First, it has an adverse impact directly related to a person’s place of birth. One aspect of national origin, taking the term national origin simply and literally, one aspect of someone’s national origin is where they themselves originate -- where they themselves are born. The respondents apparently would deny or ignore that fact and say that national origin means ethnic origin. But the statute doesn’t say that. The statute doesn’t say ethnic origins. There’s nothing in the legislative history of the statute that says ethnic origins. The statute says national origins and there are various aspects of national origin. One aspect of a person’s national origin is where his ancestors, his forbearers come from, his ethnic origins. But another aspect of an individual’s national origin is where he himself comes from. And if an employer discriminates against an individual because of his birthplace, he is discriminating in national origin terms and his act should be prohibited by the statute. Now, Farah Manufacturing Company has not gone so far as to openly and clearly discriminating terms of place of birth. We admit that. They don’t say, “We hire only people born in the United States and no one born abroad.” If they had said that, I think it would be -- the case would be easy.
Thurgood Marshall: They do have quite a few that were born in this country.
George Cooper: Yes, Your--
Thurgood Marshall: Isn’t that true?
George Cooper: Yes, Your Honor. Most of the Farah employees are born in this country. They do have some--
Thurgood Marshall: They have a sizable -- a sizable number.
George Cooper: Yes, Your Honor. They have a -- Most of the Farah employees are born in this country but they don’t restrict their employment to only persons born in this country. They restrict the employment to citizens and of course, some citizens are persons who were born abroad, but that doesn’t alter the fact that the citizenship requirement is a requirement which has a definite, clear mark decided, adverse impact in terms of a person’s place of birth. If you are born in one place, the United States, the citizenship requirement is essentially meaningless to you. Your citizenship has been handed to you by virtue of your birth. But if you were born any other place, but in the United States, you must undergo a serious and restrictive and difficult process to gain citizenship, the process of naturalization. And any standard which imposes a harsher, more difficult burden on persons because of their place of birth is a standard which has a discriminatory impact in terms of the individual’s national origin.
Speaker: Mr. Cooper, if Farah took a position that would -- It would confine its employment to persons born in Texas, would you be here?
George Cooper: Persons born in Texas, Your Honor?
Speaker: Born in Texas.
George Cooper: Well, that would not relate -- that would not relate to national origin in terms of the way it excluded other people from other parts of the United States but it would relate to national origin in terms of discriminating against persons of foreign birth and we would have to assess the national origin impact of that. Is the impact of a Texas restriction, a restriction which has a harsher effect on a foreign born than the American born. That would be a question which we have to pursue. I’m not sure what the facts would show. But it’s quite clear that the citizenship requirement is a requirement which imposes a very differential burden on the American born as compared to the foreign born. It’s just like the test in the Griggs case. The test was one which was given to whites and blacks. It didn’t exclude all blacks just like the citizenship requirement, it doesn’t exclude all foreign born persons, but the test was one which the blacks had a more difficult time passing. The test was something which operated as a built-in headwind against the blacks and it’s that built-in headwind making it more difficult for blacks in practice than whites to get jobs which caused the test to be declared unlawful in Griggs and so to the citizenship requirement which makes it more difficult for the foreign born to get a job than for the native born to get a job. It’s a discrimination. It’s a standard which has a discriminatory impact in national origin terms to the extent that national origin relates to an individual’s birthplace. We think that point is simple and clear and that alone is a sufficient ground to sustain us, Your Honor. But, if there are no questions on that point, let me go on to our second point. That is that even if the Court wishes to ignore this discrimination in terms of place of birth which is the effect of the citizenship rule. If the Court wants instead merely to look at ethnic discrimination, which is what the respondents urge, nonetheless, the citizenship requirement has a discriminatory impact, a discriminatory effect in terms of an individual’s ethnic background. The citizenship requirement does not in practice and effect apply to all ethnic groups equally. Rather, it imposes a harsher burden on some ethnic groups than on other ethnic groups which proves--
Thurgood Marshall: But, the ethnic group is not a citizen?
George Cooper: Your Honor, the ethnic group changes from time to time. The ethnic group which is most harshly affected by a citizenship requirement is the ethnic group at a particular time and place which is most heavily made up of recent immigrants. In Boston in 1850, the ethnic group--
Thurgood Marshall: We are not talking about 1850, we’re talking about now.
George Cooper: Now and--
Thurgood Marshall: What is your ethnic group that you are talking about right now?
George Cooper: Yes, Your Honor.
Thurgood Marshall: We’re talking about foreign people who haven’t been naturalized.
George Cooper: Your Honor, in terms--
Thurgood Marshall: As in contrast to foreign people who have been naturalized. And you won’t break those up into two separate ethnic groups?
George Cooper: No, Your Honor.
Thurgood Marshall: I hope you don’t try.
George Cooper: No, Your Honor. The two separate ethnic groups if we’re talking in ethnic terms, without regard the birthplace. The different ethnic groups are Mexican on the one hand, Polish on the other hand, Italian on the other hand-- those ethnic. Now, when I’m talking ethnic groups, I’m talking in those terms now. If one wants to look at that aspect of national origin, and again, remember that that’s only one aspect of national origin. Our basic position is that there’s more than one aspect and birthplace is a separate independent aspect. But we will look at ethnic background, that aspect of national origin. The citizenship requirement in Texas right now, primarily hurts Mexicans. In San Francisco, it primarily hurts Orientals and Mexicans. In Boston in 1850, it would’ve primarily hurt the Irish. In each cases, citizenship--
Thurgood Marshall: And your basis of fact that it affects Mexicans right now is what?
George Cooper: Because Mexicans -- because the ethnic group which is most heavily represented in the non-citizen category -- the ethnic group which is most heavily made up of recent immigrants. In Texas right now, it's Mexicans, 80% of the alien residents in San Antonio, 70% to 80% are Mexicans. So, to impose an anti-alien rule, the primary people you hurt are the Mexicans and that will always be the case.
Thurgood Marshall: You only hurt the Mexicans who aren’t naturalized.
George Cooper: Yes, Your Honor. You only hurt the Mexicans who aren’t naturalized. That’s right. In each case, you only hurt the people who are naturalized but what’s the effect of the rule? In the Griggs case, the only people you hurt were the blacks that couldn’t pass the test but that wasn’t the way the Court looked at it. The Court said, to the extent--
Thurgood Marshall: Well, you are -- you won’t restrict this to those who didn’t pass the naturalization. It restricted those that didn’t bother to take it.
George Cooper: Well, Your Honor, there are two reasons why people aren’t naturalized. One is because they don’t bother to do it. The other is because they can’t do it and there are many reasons why you can’t do it starting from the fact that you may not have lived in the county long enough.
Thurgood Marshall: Do you have any of that in this case? Is there any reason why this particular person couldn’t be naturalized?
George Cooper: Yes, Your Honor. She doesn’t speak English. And one of the requirements -- one of the requirements for naturalization is --
Thurgood Marshall: You don’t have to tell me that you had to speak English.
George Cooper: Yes.
Thurgood Marshall: But you can learn anyway.
George Cooper: Yes, and she has not yet learned English. The record indicates that she’s in the process of trying to learn English. She’s in the process of pursuing citizenship but she has not acquired the ability to pursue citizenship. But she’s not the only person who can’t speak English. There are many people who are US citizens who can’t speak English. The US citizens from Puerto Rico, most of them or many of them can’t speak English. The mere fact that you can’t speak English doesn’t necessarily preclude you from being a citizen unless you were born abroad. And it certainly doesn’t have anything to do with this job here. The important fact is that--
Thurgood Marshall: It doesn’t have anything to do with this job?
George Cooper: Yes. Yes, Your Honor. This -- no, it doesn’t have anything to do with this job and that’s -- and that’s of course crucial to the extent that the citizenship requirement is unlawful because of its discriminatory impact -- discriminatory effects. We don’t say that it’s per se unlawful. We say rather that it’s unlawful unless the particular employer can show some job relatedness to it and in this case, there’s not a slightest suggestion that being a citizen or speaking English or being anything else with regard to citizenship has anything to do with the job which is running a sewing machine in a pants factory. In terms of ethnic discrimination, again, the point is, Your Honors, that in each case, the effect of a citizenship requirement will be to discriminate against the particular group which predominates in the alien population at the time and that is the group which at the time is most vulnerable to national origin discrimination. The use of a citizenship requirement mirrors the national origin discrimination in the country at the particular time. And because of that -- because the effect of the citizenship requirement, is to single out and have primary impact on the particular group which is primarily recent immigrants at a particular time. The effect of it is to impose a disproportionate burden on certain ethnic groups -- the most vulnerable ethnic group at the time and place. And that impact also makes -- also causes national origin discrimination. Now Your Honors, in response to these two arguments on our part, the arguments that the citizenship requirement is a test, a standard which has discriminatory effects in terms of place of birth. It singles out American born people and favors them as compared to foreign born people or the fact that it singles out long-time established ethnic groups and prefers them to recent immigrant ethnic groups.
Warren E. Burger: Does this petitioner have the special preference under present statutes because she’s married to an American national?
George Cooper: Yes, Your Honor. In terms of being able to become a permanent resident alien, there are various ways in which you can do that. The way in which--
Warren E. Burger: Well, is there a truncated procedure to become a naturalized citizen also?
George Cooper: No, Your Honor. She has to go -- she has to meet the same requirements for citizenship.
Warren E. Burger: Unless there are some requirements for that, there’s some time differences?
George Cooper: It ignored the--
Warren E. Burger: It’s a shorter process, isn’t it?
George Cooper: There may be some modifications in the process because of the fact that she acquired her permanent resident status through her marriage with an American citizen, but she is not exempted from the learning of history requirements, from the English language requirements and those requirements of citizenship. The only response which the respondent has to our claims that the citizenship requirement is a standard which has adverse special extra effects on people born abroad, special burdens on the foreign born or on certain ethnic groups, the recent immigrant ethnic groups. The only response they have to that is to say, “Well, that may be true that that form of discrimination is unlawful in some cases” that discriminatory effect, but it’s not unlawful in our case because we hire a lot of Mexicans. We hire a lot of Mexicans who are citizens. There are several reasons why that answer is inadequate. First of all, to the extent that the unlawful aspect of the discrimination is its special burden on the foreign born, its differential treatment of the foreign born as compared to the American born. The hiring of Mexicans who are American born is no defense at all. It’s essentially an irrelevant answer. Now, if we turn to the second way of looking at this case, analyzing in terms of the ethnic effect rather than the birthplace effect, it’s also not a sufficient answer to say, “We hire a lot of Mexicans” because the respondent has not established, first of all, that his hiring of a lot of Mexicans means that he hires other ethnic groups which may be adversely affected by the citizenship requirement. Second, it says nothing about whether or not at least one more person of Mexican background might not have been hired had he not imposed the citizenship requirement. And that’s all it takes, Your Honors. All it takes is the possibility that one more Mexican might have been hired. That’s all it takes to justify holding the standard unlawful because we are not here talking about any kind of standards which has anything whatsoever to do with job-relatedness, merit or ability. We’re talking about a wholly arbitrary standard which the employer has not attempted to justify at all, and even at the minimized discriminatory effect should be enough to declare that kind of requirement unlawful. So, for those two reasons, the discriminatory effect, the special burden which just imposes on a foreign born and also because of the discriminatory effect and special burden that this imposes on recent immigrant groups, not that the citizenship requirement should be declared unlawful under the general standard of the Griggs against Duke Power Company case that any special requirement or hurdle which is non-job related. This certainly declared --
Potter Stewart: The second inevitable effect as you call it is demonstrably not present in this case, is it? The first one may be, if I am correct.
George Cooper: The first one clearly is. Yes, Your Honor. Now, the second one is not present to an obvious extent. It may be present. We don’t know how many Mexicans. We do know that the company employs more than 90% Mexicans.
Potter Stewart: Something 97, 96, 97%?
George Cooper: As it varies from plan to plan. We do know that but we don’t know whether or not there might have been one more Mexican without this discriminatory effect. The same kind of argument --
Potter Stewart: And the person as I understand and I remember this in the briefs which I read perhaps a month ago that the person actually hired in lieu of this person was somebody --
George Cooper: No, Your Honor. The respondent has claimed that, but there is in fact nothing -- no credible evidence in the record to support that. The only thing in the record --
Potter Stewart: But the probabilities would be that it would be true based on that 96 to 97%, wouldn’t it?
George Cooper: Yes, Your Honor. The probabilities are clearly true. But, the same kind of issue was presented to this case, in this Court in the Phillips versus Martin Marietta case, the case involving sex discrimination against women with small children. The employer in that case said that -- well, he admitted that his requirement had a discriminatory effect on women but he then went on to point that he hired 70 to 80% women.
Speaker: That may not be true.
George Cooper: And therefore -- he more then made up for whatever discriminatory effect he might have caused. And the Court essentially ignored that argument and properly so, because it’s not -- what I might call the Code of Defense Argument. I can discriminate so long as I make up for it with some other positive discrimination. That’s an argument which seems to us to be inconsistent with the basic purpose of Title VII to bring about the hiring of individuals on the basis of their own merit and not on the basis of codes. But as Mr. Justice Stewart correctly points out -- to the extent, we’re talking about the first effect, the effect in terms of birthplace, it’s quite clear that the hiring of Mexican citizens has nothing to do with that. And indeed, most of the Mexicans hired are native-born Mexicans. We look in terms of birthplace. There are very few naturalized Mexicans in San Antonio.
Potter Stewart: So, most of the --
Thurgood Marshall: Well, even though you said that that was – is that last statement in the record?
George Cooper: Pardon.
Thurgood Marshall: Is the last statement you made in the record?
George Cooper: The percentage of naturalized Mexicans as compared to native born Mexicans in San Antonio, there’s no doubt in the record on that, Your Honor. The census figures --
Thurgood Marshall: I just -- well, just a minute ago, you said, when the question was asked to you whether this applicant were replaced by another Mexican, you had said that it wasn’t in the record. I just want to know why he didn’t stay one way or the other, either in the record or out of it.
George Cooper: The data on the percentage of naturalized citizens -- the data on the percentage of Mexicans and so on is not in the records derived from the Census Department figures.
Potter Stewart: I don’t understand the distinction. A naturalized Mexican-American would have to be somebody born in Mexico.
George Cooper: That’s right.
Potter Stewart: I don’t see whether it would need to be naturalized.
George Cooper: That’s right, Your Honor.
Potter Stewart: But then, you said that you’re distinguishing between naturalized Mexicans and native-born Mexicans. What do you mean by that?
George Cooper: No. I’m not--I’m not--
Potter Stewart: They’re all native-born Mexicans and in order to be naturalized, otherwise, they would be native-born Americans
George Cooper: No. The only point I was making was that to the extent that Farah employs Mexicans. Most of the people who it employs are probably native-born Mexicans rather than naturalized Mexicans.
Potter Stewart: You mean, born in the United States?
George Cooper: Mexicans who were -- he hires only --
Potter Stewart: To me, a native born Mexican means somebody born in Mexico.
George Cooper: Excuse me. No, okay. Sorry, I should have stated it differently. He hires primarily Mexicans who are native born in the United States, persons of Mexican background who were born in the United States. There’s nothing on the record on that.
Potter Stewart: But again, there are probabilities for me. A population may come from the area according to the census bureau.
George Cooper: The census figures indicated only something like 30,000 out of almost 400,000 Mexicans in San Antonio are foreign born. And, that’s our basic Title VII case, Your Honors. We also make an argument under Section 1981 of 1442 USC and there of course, the argument is much more straightforward. Section 1981 clearly prohibits discrimination against aliens as compared to citizens. The language in the statute is very clear. And as that argument prepared in the rest in our brief, just make one point to the Court --
Speaker: The 1981 argument argued anywhere before you came here?
George Cooper: No, Your Honor. That’s the point I was about to make. It was not -- it was not discussed or argued in the lower courts as such. They were referenced to Jones against Meyer, references to things mentioning the statute but the argument was not presented as such and it’s relevant to this case -- only relevant to this case in three different ways. One, it certainly bears upon the general statutory provisions with regard the protection of aliens, and to that extent, relevant to the construction of Title VII. That’s its primary purpose here. Secondly, it does provide an alternative basis for this Court’s decision if this Court should wish to go ahead and decide the case from Section 1981. And thirdly, and I express this only as a caution on our part, if in fact the Court decides against this on the Title VII ground and does not want to reach the 1981 issue, we just ask that the Court not take any action which will preclude us for raising the issue in the case on remand because the case is here now only on a denial motion and for summary judgment, and on remand, the case will still be alive for further action.
Warren E. Burger: Your whole case turns, as not on equating national origin with making out that your client is being discriminated against because of national origin and not simply because of the failure to become a naturalized citizen.
George Cooper: No, Your Honor. We admit that she was discriminated against because of her non-citizen status. That’s a pro-citizen discrimination. Our basic point is that nonetheless, since the effect of discriminating against people because of lack of citizenship is to impose a special burden and to make it, to lay down a built-in headwind for foreign born people. The citizenship requirement is unlawful. The statute in Griggs -- the statute didn’t prohibit test requirements. The individual in Griggs was denied a job because he failed a test but the Court went on to say that you can't deny a person a job because they failed the test if the test is one which has a discriminatory impact on protected groups. And so to hear, Mrs. Espinoza’s denied a job because of her lack of citizenship. Her lack of citizenship is a neutral requirement but it’s a requirement which has a discriminatory effect on a protected group, the foreign born because the foreign born are a protected group in terms of national origin discrimination.
William H. Rehnquist: Mr. Cooper, you said your case is here on denial of summary judgment. Was it certified by the District Court?
George Cooper: No, Your Honor. The District Court granted summary judgment.
William H. Rehnquist: It granted summary judgment?
George Cooper: The Fifth Circuit reversed and now this is an appeal from that reversal. So, if this Court reverses -- if this Court affirms the Fifth Circuit, the case goes back down to the District Court with the summary judgment denied in effect.
William H. Rehnquist: You had won a summary judgment in District Court?
George Cooper: We had won summary judgment in the District Court. Yes, Your Honor. I think I have --
Speaker: Would there be anything left (Inaudible).
George Cooper: If the Court rules force in the Title VII ground or in the 1981 ground.
Speaker: What if it rules against Farah (Inaudible).
George Cooper: If it rules against us, there’s still an argument to be made on the merits in the District Court. An argument that in this particular case, Farah’s citizen –-
Speaker: (Inaudible)
George Cooper: That Farrah’s citizenship requirement is abiding in a discriminatory fashion and there’s also the possibility it was raising in 1981 argument if the Court chooses not to reach it.
Speaker: That 1981 argument isn’t here before us.
George Cooper: Well, Your Honor, it’s variation. It’s a variation on the same thing and I think the Court could reach it if it wanted, but certainly, the Court would have good grounds not to reach it if it doesn’t want at this time.
Thurgood Marshall: Is it true -- in your question presented, in your petition to this Court?
George Cooper: No, Your Honor. As I said, there’s ample reason not to reach it if the Court chooses not to reach it.
Thurgood Marshall: Well, I just wondered if we can. It’s not a jurisdictional requirement.
George Cooper: Oh, no. I don’t see it as precluded in jurisdictional terms. No, Your Honor. Thank you.
Warren E. Burger: Mr. Carr.
Kenneth R. Carr: Thank you Mr. Chief Justice and may it please the Court. In reading counsel’s description in this -- particularly in this brief of the plight of the American immigrant in the 1880’s and up to as recently as 45 or 50 years ago I was reminded of the remarks of Mr. Justice Frankfurter in the Sand Door case with the Carpenters Local 1976. Speaking of the secondary boycott problems in that case, it said that these afford a striking illustration. The importance of this is that it is the business of Congress to declare a policy and not this courts. The judicial function is confined to applying what Congress has enacted after ascertaining what it is that Congress has enacted. We’re presented here with a simple and narrow question of statutory construction. That is in 1964, did -- not should but did Congress intend to hold an employer’s policy of hiring only United States citizens where all parties acknowledged that that policy has been applied in a non-discriminatory manner. We think that the history of the Act clearly demonstrates that Congress had no such intention. Before discussing the factors before the United States Congress and suggest -- note that there’s been only one case other than the District Court in this case which has applied national origin in a way that petitioner’s briefs suggest that it should be applied. And that case is cited in petitioner’s brief as London Board of-- London Borough of Ealing versus Race Relations Board,and there, the Queen’s best division applied precisely, the statutory construction to a national origin statute in Great Britain that the petitioner seeks here. That decision was reversed by the House of Lords in 1972. And aside from that one decision, nobody has yet agreed with counsel, aside from that one in the District Court here. Now, what was before the Congress in 1964? I’d suggest that the first and most obvious factor before the Court was that of the employment practices of the Federal Government itself. From 1914, for 50 years, eight or nine consecutive presidents beginning with President Wilson had required by Executive Order that in order to sit for Civil Service Examination, an individual must be a citizen of the United States. Now, at various times, there were certainly very limited exceptions which I regard as totally irrelevant to the basic issue here. For the last 21 of those years, beginning in 1943 and under President Roosevelt, Trumann, Eisenhower and Kennedy, the same presidents who re-affirmed the necessity that Civil Service applicant must be a citizen by Executive Order also for bad discrimination based upon among other things, national origin. Now obviously, for 21 years, no one had raised the contention and no one had suggested to the Congress that these two policies could not co-exist side by side. This has been raised in one case that I’m aware of since 1964 in Mow Sun Wong versus Hampton in the Northern District of California in 1971 where a group of Chinese aliens, again, under statutory construction case, sued the Chairman of the Civil Service Commission when they were denied the right to sit for Civil Service Examination and they alleged that the Civil Service rule was in violation of what by then was statutory Federal Government Policy of not discriminating on the basis of national origin and the judge there said that there was no problem that the two statutes or the two policies could easily co-exist.
Potter Stewart: Is the case now before us the only case that you know of in the Courts involving this question under Title VII on Civil Rights Act of ’64?
Kenneth R. Carr: It’s the only case, I’m aware of. Yes, Your Honor. The next area that was before the Congress when it was enacting the Civil Rights Act of 1964 was the fact that according to the Equal Employment Opportunity Commission, some 28 states had enacted fair employment practices legislation at the time that Civil Rights Act of 1964 was passed. The various fair employment practices commissions of those states in 19 -- pardon me. One of the factors virtually all of these 28 for bad discrimination based early on national origin and/or national ancestry. 19 of these State Fair Employment Practices Commissions had discussed and considered the question of whether under their policy, an employer could still require citizenship.
Warren E. Burger: We will resume at 10 in the morning.
Kenneth R. Carr: Thank you, Your Honor.